Fess, J.
This is an appeal on questions of law from a judgment of the common pleas court granting the plaintiff a judgment of divorce inter alia awarding plaintiff the sum of $300.00 as expenses for her counsel fees. Plaintiff filed an action against the defendant in which she prayed for a divorce, custody of their minor child “and such other and further relief as the court may deem just and equitable.” Subsequently a motion for alimony pendente lite was filed and defendant was ordered to make certain payments for the support of the child and medical expenses. No request was made for attorney’s fees in such motion nor were any such fees granted pendente lite. Defendant having filed an answer and cross-petition, in her reply plaintiff prayed that the cross-petition be dismissed, that she be granted a divorce, custody of the child, support for the child and herself, attorney’s fees, and for such other and further relief to which she might be entitled. On February 28, 1962, the parties entered into a separation agreement which provided into alia as follows:
“9. The Husband shall pay to Wife’s attorneys, Lustig, Icove and Lustig, the amount of One Hundred Dollars ($100.00) towards their fee in this matter.”
Thereafter the defendant withdrew his answer and cross-petition and the case came on for hearing uncontested on April 6,1962. After such hearing the court granted the divorce, found that the separation agreement was fair, just and equitable, ordered the agreement to be incorporated by reference thereto in the judgment, and ordered its terms into execution. At the end of the judgment, however, appears the paragraph quoted above.
The parties having voluntarily entered into a separation agreement which the court found fair, just and equitable and made part of the decree, had no authority to increase the amount *360of the allowance for counsel fees, beyond that provided in the agreement.
Judgment modified by reducing the allowance therein for counsel fees from $300.00 to $100.00, and as so modified judgment affirmed. Costs assessed incident to the appeal to be equally divided between the parties.
Exceptions. Order see journal.
Hunsicker and Doyle, JJ., concur.